Title: To George Washington from Thomas Bruff, 1797
From: Bruff, Thomas
To: Washington, George



[c.1797]

May it please your Excellency I have presum’d to trouble you again on the same Subject that I did some time ago and hope that you will pardon me for presumeing the Second time to trouble you on a Subject that I am afraid is not agreable to you a Request that Carrys with it very great Marks of Vanaty. I must confess by being made by a Stranger a Man whom you never Saw nor knows nothing of but I remember in my first Letter to you that I refer’d you to Mr William Vans Murray who was then in Congress whom I had the Honour of being Acquainted with for Information respecting my Carrector—If you Sir think proper to grant me the request that I shall make, I will convince you that I am no Imposter and will Satisfy you in every perticular nesecary if you Request it. the cause of my being thus Vain and presumtious is ocationed by my distressed Situation which hath been Ocationed by Missfortunes in Business. I began Business on nothing but by my perceverence, Industry and Care, I accumelated a sum of Money that enabled me to do Business to an Advantage for two years at the Expiration of which to my very great confusion and Ingury I met with losses that deprived me of all that I had made in Business—in consequence of my flatering prospects in Business I made a number of Contracts which my losses disabled me to comply with I have laboured under very great Disadvantages since—And now the period is drawing very near that must make me Compleetly miserable without your friendly Assistance in doing me a Singular Favour by lending me four or five Hundred pounds or as much as you can with Conveniantcy. I find it impossable to Borrow Money of any Person of my Acquaintance in Consequence of my

Reduest Sircustances being destitute since my Fathers Death of Able Friends that can do me the favour, but not withstanding I can not give you good Security now for four or five Hundred Pounds it will be in my power to do it in a few Weeks provided I could now get that much. I can not bare the thought of being so far disgras’d as to become an Insolvent or to be in the power of my Unmercyfull Enamies my Creditors. it is my wish to pay every person that I owe with Honour—But that which hurts my fealings the worst of all is that of my being Engaged at the time to Marry a Young Lady of a most amiable Carrector posses’d of an Estate that will render me Independant whom I can not Marry in my present situation nor never can unless I am releived from my present distresses in her is Centered the pleasing prospects of all my futer Happiness, thus have I given you to understand my unhappy Situation all my Happiness is now depending on your Goodness and without your kind assistance I must be forever Miserable—I should have never thought of making applycation to you for this favour had it not been in consequence of a Vision by Night since my Fathers Death who appeared to me in a Dream since my Misfortunes three times in one Night telling me to make applycation to you for Money, and that you would relieve me from my distresses. he appeared the other Night again and asked me if I had obay’d his commands I informed him that I had Wrote to you some time ago, but had Received no answer nor no information Relative to the Business he then observ’d that he expected my Letter had not come to hand and toald me to Write again I made some Objections at first and toald him I thought it Vain presumtion in me to trouble your Excellency again on the Subject he then in a Rage drew his Smal Sword and toald me if I did not he would run me through I amediantly in a fright consented [an]d awoke, those two remarkable Visions hath in some measure Encouraged me to Write to you on this subject ⟨Insisting⟩ that I should have Sucsess in my request if you will be so good as to do me the favour that I have requested I will give good Security in Six Weeks after, as I know the Object of my Happyness and myself without Death or some remarkable Instance to prevent it we shall be Lawfully Married in a few Days after I am releiv’d from this unhappy Situation should your Excellency think proper to do me this very great favour I will replace the Sum of Money ag⟨ain⟩ at the expiration of Six or twelve Months without f⟨ail⟩ and the Intrust thare on and will give good Security ⟨in⟩ a few

Weeks for the same in a New Bond. I shall ten thousand times thank you for the favour and will convince you that I am no Imposter but a Man that will not be ungratefull or Dishonourable—I request that your Excellency would pardon any thing that might be improper in this my letter forwarded to you in distress and likewise beg that you would not make known this my Boaldness in Writeing to you on this Subject—I shall Sir remain as a Criminal waiting at the Barr of Justis to here his Sentance pronounst till I receive an Answer from you provided you will do me the Honour to favour me with one and please to direct it to George Town at the Fountain Inn I am Sir your Distress’d Servent

Thomas Bruff


N.B. I shall remain in George Town several Days whare I trust I shall Receive your kind Answer.

